 1   Sara B. Brody (SBN 130222)
     sbrody@sidley.com
 2   SIDLEY AUSTIN LLP
     555 California Street, Suite 2000
 3   San Francisco, CA 94104
     Telephone: 415-772-1279
 4
     Matthew J. Dolan (SBN 291150)
 5   mdolan@sidley.com
     SIDLEY AUSTIN LLP
 6   1001 Page Mill Road, Building 1
     Palo Alto, CA 94304
 7   Telephone: 650-565-7106

 8   Robin Wechkin (pro hac vice pending)
     rwechkin@sidley.com
 9   SIDLEY AUSTIN
     1420 Fifth Avenue, Suite 1400
10   Seattle, WA 98101
     Telephone: 415-439-1799
11
     Attorneys for Defendants
12   Bloom Energy Corporation, KR Sridhar, Randy
     Furr, L. John Doerr, Scott Sandell, Eddy
13   Zervigon, Colin L. Powell, Peter Teti, Mary K.
     Bush, and Kelly A. Ayotte
14

15                                 UNITED STATES DISTRICT COURT
16                                NORTHERN DISTRICT OF CALIFORNIA
17   ELISSA M. ROBERTS, Individually and on             Lead Case No. 4:19-cv-02935-HSG
     Behalf of All Others Similarly Situated,
18                                                      CLASS ACTION
                    Plaintiff,
19                                                      STIPULATION AND ORDER
            vs.                                         REGARDING HEARING ON LEAD
20                                                      PLAINTIFF’S CONFIDENTIALITY
     BLOOM ENERGY CORPORATION, et al.,                  MOTION AND DEFENDANTS’
21                                                      RESPONSE TO THE AMENDED
                    Defendants.                         COMPLAINT (modified)
22
                                                        Assigned to: Honorable Haywood S. Gilliam, Jr.
23

24

25

26

27
                    STIPULATION AND ORDER REGARDING HEARING ON CONFIDENTIALITY MOTION AND
28
                                DEFENDANTS’ RESPONSE TO THE AMENDED COMPLAINT
                                          CASE NO. 4:19-CV-02935-HSG
 1                                              STIPULATION

 2          Pursuant to Civil Local Rule 7-12, this stipulation and proposed order is submitted by

 3              •   Lead Plaintiff James Everett Hunt (Lead Plaintiff),

 4              •   Defendants Bloom Energy Corporation, KR Sridhar, Randy Furr, L. John Doerr,

 5                  Colin L. Powell, Scott Sandell, Peter Teti, Eddy Zervigon, Mary K. Bush, Kelly A.

 6                  Ayotte (the Bloom Energy Defendants), and

 7              •   J.P. Morgan Securities, LLC, Morgan Stanley & Co. LLC, Credit Suisse Securities

 8                  (USA) LLC, KeyBanc Capital Markets Inc., Merrill Lynch, Pierce, Fenner & Smith

 9                  Incorporated, Cowen & Company, LLC, HSBC Securities (USA) Inc., Oppenheimer

10                  & Co. Inc., Raymond James & Associates, Inc., and Robert W. Baird & Co.

11                  Incorporated (the Underwriter Defendants, and together with the Bloom Energy

12                  Defendants, Defendants).

13      WHEREAS:

14      1. On May 28, 2019, Elissa M. Roberts filed a federal securities class action in the above-

15   captioned matter in the United States District Court, Northern District of California against the

16   Bloom Energy Defendants.

17          The Confidentiality Motion

18      2. On September 3, 2019, following the briefing of lead plaintiff motions, this Court appointed

19   James Everett Hunt as Lead Plaintiff and Levi & Korsinsky, LLP as Lead Counsel (ECF No. 39).

20      3. On November 1, 2019, Lead Plaintiff filed a Motion to Limit Scope of Confidentiality

21   Agreement (the Confidentiality Motion).

22      4. The briefing on the Confidentiality Motion is now complete. Oral argument on the

23   Confidentiality Motion was scheduled before Judge Orrick for December 17, 2019.

24      5. On December 13, 2019, this case was reassigned to Judge Gilliam and all hearing dates,

25   including the December 17, 2019 hearing date for the Confidentiality Motion, were vacated.

26      6. Lead Plaintiff and the Bloom Energy Defendants have met and conferred regarding a

27                                                      1
                    STIPULATION AND ORDER REGARDING BRIEFING ON CONFIDENTIALITY MOTION AND
28
                                DEFENDANTS’ RESPONSE TO THE AMENDED COMPLAINT
                                          CASE NO. 4:19-CV-02935-HSG
 1   hearing on the Confidentiality Motion and are available for oral argument on this Court’s February

 2   6, 2020 calendar.

 3          Motion to Consolidate

 4      7. While this action was still assigned to Judge Orrick, Lead Plaintiff filed a motion to

 5   consolidate this action with a second action, Bolouri v. Bloom Energy Corp. et. al., Case No. 3:19-

 6   cv-07259. Oral argument on the motion to consolidate was also scheduled for December 17, 2019.

 7   That argument date was vacated when the case was reassigned to Judge Gilliam.

 8      8. Lead Plaintiff believes that there is no need to reschedule argument on his motion to

 9   consolidate because the motion is now moot. On December 11, 2019, the Bolouri action was

10   voluntarily dismissed.

11          Response to the Amended Complaint

12      9. On November 4, 2019, Lead Plaintiff filed an Amended Complaint in this action. The

13   Underwriter Defendants were named for the first time in the Amended Complaint.

14      10. The Bloom Energy Defendants’ current deadline to respond to the Amended Complaint,

15   pursuant to a stipulated order entered by Judge Orrick on September 30, 2019, is January 10, 2020.

16   The same stipulated order provides that if the Bloom Energy Defendants respond by moving to

17   dismiss, the opposition to and reply in support of the motion will be due on March 10, 2020 and

18   April 24, 2020 respectively.

19      11. Pursuant to an agreement among the parties, the Underwriter Defendants’ current deadline to

20   respond to the Amended Complaint is January 10, 2020.

21      12. Lead Plaintiff and the Bloom Energy Defendants have met and conferred and have agreed

22   that the most efficient course of proceeding for the parties and the Court is to reset the Defendants’

23   obligation to respond to the Amended Complaint at such time as Lead Plaintiff determines whether it

24   will seek to file a Second Amended Complaint. Lead Plaintiff’s determination depends on this

25   Court’s ruling on the pending Confidentiality Motion.

26      13. Lead Plaintiff and Defendants have further agreed that the best way to foster efficiency – but

27                                                      2
                     STIPULATION AND ORDER REGARDING BRIEFING ON CONFIDENTIALITY MOTION AND
28
                                 DEFENDANTS’ RESPONSE TO THE AMENDED COMPLAINT
                                           CASE NO. 4:19-CV-02935-HSG
 1   at the same time keep the case moving forward – is by adopting the following deadlines:

 2                 a. Within 14 days of the Court’s ruling on the Confidentiality Order, Lead Plaintiff

 3                     will advise Defendants whether he intends to seek to file a Second Amended

 4                     Complaint or to stand on the current Amended Complaint.

 5                 b. If Lead Plaintiff advises Defendants that he intends to stand on the Amended

 6                     Complaint, Defendants shall respond to the Amended Complaint within 45 days

 7                     of the date on which Lead Plaintiff so advises Defendants. If Defendants’

 8                     response is a motion to dismiss, then the opposition will due 60 days from the

 9                     filing of the motion to dismiss and the reply will be due 35 days from the date of

10                     the filing of the opposition.

11                 c. If Lead Plaintiff advises Defendants that he intends to seek leave to file a Second

12                     Amended Complaint, Lead Plaintiff will file that (proposed) complaint within 30

13                     days of the Court’s ruling on the Confidentiality Motion.

14                 d. Assuming Lead Plaintiff is granted leave to file his Second Amended Complaint,

15                     Defendants’ response will be due within 45 days of the filing of the Second

16                     Amended Complaint. If Defendants’ response is a motion to dismiss, then the

17                     opposition will be due 60 days from the filing of the motion to dismiss and the

18                     reply will be due 35 days from the date of the filing of the opposition.

19          IT IS THEREFORE STIPULATED AND AGREED by Lead Plaintiff and Defendants

20          that, subject to the Court’s approval:

21             1. Oral argument on the Confidentiality Motion will be heard on the Court’s February 6,

22                2020 calendar.

23             2. Following the Court’s ruling on Lead Plaintiffs’ motion to dismiss, the schedule set

24                forth in paragraph 13, above, will govern Defendants’ responses to the Amended

25                Complaint or Second Amended Complaint.

26   IT IS SO STIPULATED.

27                                                     3
                    STIPULATION AND ORDER REGARDING BRIEFING ON CONFIDENTIALITY MOTION AND
28
                                DEFENDANTS’ RESPONSE TO THE AMENDED COMPLAINT
                                          CASE NO. 4:19-CV-02935-HSG
 1   Date: December 27, 2019                           By: /s/ Adam C. McCall
                                                          Adam C. McCall (SBN 302130)
 2                                                        Adam M. Apton (SBN 316506)
 3                                                        Email: amccall@zlk.com
                                                          Email: aapton@zlk.com
 4                                                        LEVI & KORSINSKY, LLP
                                                          44 Montgomery Street, Suite 650
 5                                                        San Francisco, CA 94104
                                                          Telephone: 415-373-1671
 6

 7                                                        Attorneys for Lead Plaintiff

 8   Date: December 27, 2019                           By: /s/ Sara B. Brody
                                                          Sara B. Brody (SBN 130222)
 9                                                        sbrody@sidley.com
                                                          SIDLEY AUSTIN LLP
10
                                                          555 California Street, Suite 2000
11                                                        San Francisco, CA 94104
                                                          Telephone: 415-772-1279
12
                                                          Matthew J. Dolan (SBN 291150)
13                                                        mdolan@sidley.com
                                                          SIDLEY AUSTIN LLP
14
                                                          1001 Page Mill Road, Building 1
15                                                        Palo Alto, CA 94304
                                                          Telephone: 650-565-7106
16
                                                          Robin Wechkin (pro hac vice pending)
17                                                        rwechkin@sidley.com
                                                          SIDLEY AUSTIN LLP
18
                                                          1420 Fifth Avenue, Suite 1400
19                                                        Seattle, WA 98101
                                                          Telephone: 415-439-1799
20
                                                          Attorneys for the Bloom Energy Defendants
21

22

23

24

25

26

27                                                 4
                 STIPULATION AND ORDER REGARDING BRIEFING ON CONFIDENTIALITY MOTION AND
28
                             DEFENDANTS’ RESPONSE TO THE AMENDED COMPLAINT
                                       CASE NO. 4:19-CV-02935-HSG
 1   Date: December 27, 2019                           By: /s/ Charlene S. Shimada
                                                          Charlene S. Shimada
 2                                                        charlene.shimada@morganlewis.com
 3                                                        Morgan Lewis & Bockius, LLP
                                                          One Market, Spear Street Tower
 4                                                        San Francisco, California 94105
                                                          Telephone: 415-442-1475
 5
                                                          Attorneys for the Underwriter Defendants
 6                                                        J.P. Morgan Securities, LLC, Morgan
 7                                                        Stanley & Co. LLC, Credit Suisse Securities
                                                          (USA) LLC, KeyBanc Capital Markets Inc.,
 8                                                        Merrill Lynch, Pierce, Fenner & Smith
                                                          Incorporated, Cowen & Company, LLC,
 9                                                        HSBC Securities (USA) Inc., Oppenheimer
                                                          & Co. Inc., Raymond James & Associates,
10
                                                          Inc., and Robert W. Baird & Co.
11                                                        Incorporated

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                                 5
                 STIPULATION AND ORDER REGARDING BRIEFING ON CONFIDENTIALITY MOTION AND
28
                             DEFENDANTS’ RESPONSE TO THE AMENDED COMPLAINT
                                       CASE NO. 4:19-CV-02935-HSG
 1                                          ORDER

 2   Pursuant to the parties’ stipulation, and for good cause shown, IT IS SO ORDERED that:

 3            1. Oral argument on the Confidentiality Motion will be heard on the Court’s February
 4                13, 2020 calendar at 2:00 p.m.
 5            2. Following the Court’s ruling on Lead Plaintiffs’ motion to dismiss, the schedule set
 6                forth in paragraph 13 of the stipulation above will govern all Defendants’ responses to
 7                the Amended Complaint or Second Amended Complaint.
 8

 9

10
      DATED: 12/30/2019                            By:
11                                                       Honorable Haywood S. Gilliam, Jr.
                                                         United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                                       6
                   STIPULATION AND ORDER REGARDING BRIEFING ON CONFIDENTIALITY MOTION AND
28
                               DEFENDANTS’ RESPONSE TO THE AMENDED COMPLAINT
                                         CASE NO. 4:19-CV-02935-HSG
